DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s preliminary amendment filed 04 December 2019 is acknowledged.  Claims 1-4 have been cancelled.  Claims 5-8 have been added and are under consideration.



Information Disclosure Statement
No information disclosure statement has been filed.  Applicant is reminded of their duty of disclosure.  References cited in parent applications 16223009 and 15781802 have been considered but will not print on the face of any patent that should issue in the absence of their listing on either a PTO/SB/08 or a PTO-892.  References cited on the current PTO-892 are of record in the parent applications and so copies have not be provided.


Specification
The specification is objected to because it does not contain an incorporation by reference statement for the sequence listing .txt file filed on 27 September 2019.  Applicant is directed to the requirements of 37 C.F.R. 1.821(c) and MPEP 2422.03(a).  The incorporation by reference statement incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Appropriate correction is required.  




The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).

Scope of the claimed genus
Independent claim 5 recites a method of treating cancer by administering a monoclonal antibody or antigen binding fragment thereof that binds human CD47, blocks SIRPa binding to human CD47, increases phagocytosis of human tumor cells, induces death of human tumor cells 
None of the claims define the structure of the antibody used in the method beyond the general description that it is a “monoclonal antibody or an antigen binding fragment thereof.”  None of the claims limits the source of the monoclonal antibody (e.g., human, mouse, rabbit, camelid, recombinant library, etc.).   
Accordingly, all of the claims recite method of treating cancer by administering a genus of monoclonal antibodies that are defined entirely in terms of multiple functions.

State of the Relevant Art
At the time of filing of the claimed invention in 2016/2017, CD47 had been fully described by amino acid sequence in human, mouse, rat, and a number of other species.  E.g., Subramanian et al., J Biol Chem, 282:1805-18 (2007) (PTO-892).  Integrin-associated protein (“IAP") is an alternate name for CD47.  Id.  CD47 mediates cell-cell interactions via the counterreceptor “signal regulatory protein alpha” (“SIRPa”), interacts with the extracellular matrix via ligation with thrombospondins, and plays a role in diverse cellular processes involved in the immune and cardiovascular responses, as well as in cancer.  E.g., reviewed in Sick et al., Br. J. Pharmacol. 167:1415-30 (2012) (PTO-892).  Antibodies to CD47, including antibodies to human CD47 that block SIRPa, were known in the art.  E.g., Subramanian at Table 1, p. 1806.  Antibodies that bound human CD47, promoted macrophage-mediated phagocytosis of CD47-
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  E.g., reviewed in Almagro et al., Front. Immunol., 8:1751, doi: 10.3389/fimmu.2017.01751 (2018) (PTO-892), see “The IgG Molecule” on pages 3-4.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., id. and Figure 1.  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id., “Chimeric Antibodies” at page 7.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody Id., “Humanized Antibodies” at pages 7-10.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.    
Methods of preparing antibodies from a variety of species and recombinant sources to a protein or peptide of interest were also well-established in the art at the time the invention was made.  Historically, mice were a common animal used to prepare monoclonal antibodies, but rats, guinea pigs, rabbits, camelids, and a variety of other animals have also been used as sources of antibodies.  Methods of preparing fully human monoclonal antibodies to human proteins were also well known in the art at the time the invention was made.  For example, PJ Carter, Nat Rev Immunol, 6:343-357 (2006) (PTO-892) reviews the various technologies available at least by 2006 for producing fully human antibodies, including transgenic mice and phage display.  E.g. pp. 346-347 “Routes to completely human antibodies.”  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 
Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  The art has advanced in its understanding of the interaction of antigen-binding site with different types of antigens, such that some high level structure-function correlations can be identified, but these correlations are limited to a general understanding of the relationship of canonical structures, loop lengths, and contact residues for large classes of antigens:  protein versus peptide versus hapten.  E.g., Reviewed in Finlay & Almagro, Front. Immunol., 3:342, doi: 10.3389/fimmu.2012.00342 (2012) (PTO-892), see especially pages 4-5, “Structure-Function Relationship at the Antigen-Binding Site.”  The skilled artisan still understood that antibodies with diverse structures, from a variety of different sources, may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites.
 
Summary of Species disclosed in the original specification 
The Specification on pages 56-72, especially pages 61 and 64, provides an overview of functions associated with CD47 and lists certain antibodies that were known to possess one or more of those properties.  Literature related to prior art antibodies and their known functional activities is also discussed on pages 77-80.
The specification describes three families of anti-CD47 antibodies that within each family share the same six CDRs or a highly similar CDRs.  These families are the “Vx4,” “Vx8,” The Vx9 family shares H-CDRs 1, 2, and 3 amino acid sequences as set forth in SEQ ID NOS: 3, 6, and 10, respectively.  The Vx9 L-CDRs 1, 2, and 3 are set forth in SEQ ID NOS: 14, 17, and 20, respectively.  
 A number of different humanized variants of each family were prepared, along with the chimeric forms.  E.g. Specification at pages 92-97.  Different isotypes (IgG1, IgG2, IgG4) with or without different Fc mutations that can be joined to the heavy chain variable region (VH), as well as light chain constant region sequences that can be joined to the light chain variable region (VL), are listed on pages 97-100.  Full length heavy chain (HC) and light chain (LC) sequences are listed on pages 100-110 and are set forth in SEQ ID NOS: 67-100.  LC are set forth in SEQ ID NOS: 67-77.   SEQ ID NOS: 67, 68, 76, and 77 are mouse VL and SEQ ID NOS: 69-75 are humanized VLs.   While it is clear which families the various LC and HC fall into from the prefix of the names, it is unclear which LC+HC pairs correspond to the antibodies evaluated in the various functional assays.  
The specification in Examples 3-15 then characterizes the functional activities and reports data either for the family generally or for particular species.  Most, but not all, of the Id.  Binding to normal cells is evaluated in Example 5 and reported in Figure 8 and Table 5.  The humanized VLX9 antibodies did not bind strongly to multiple normal cell types, whereas examples from both the VLX4 and VLX8 families did bind normal cells (other than red blood cells).  Humanized (Table 7-9), but not the murine or chimeric (Table 6), versions of the VLX9 family showed pH-dependent binding in that they bound better at lower (more acid) pH.  Altering the isotype did not alter this property (Table 7 and 8).  Binding of CD47 by the VLX4 and VLX8 antibodies was not affected by pH (Tables 8 and 9).  Example 7 and Figure 10 reports SIRPa blocking activity for examples of humanized antibodies from all three of the VX4, VX8, and VX9 families.  
Of the species described, only the humanized VLX9 antibodies have one or both of the functional properties of reduced binding to normal cells, as required by all of the claims, and pH-dependent binding, as required by dependent claims 7 and 8.  All of the VLX9 antibodies share the same six CDRs in the context of human VH and VL framework sequences.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of humanized and chimeric forms of three families of anti-CD47 antibodies, but only the humanized VLX9 antibodies share the functional properties required by the independent claim and the function recited in dependent claims 7 and 8.  While there appear to be several humanized versions for the VH and VL of the VLX9 antibodies, which vary in amino acid sequence, all of the antibodies share the same six CDRs of the original mouse antibody.  The specification does not describe antibodies that are fully human, or that are rat, rabbit, camelid, or any other species of antibody that was known in the art for use in producing antibodies.  The specification does not describe antibodies produced recombinantly using phage display.  Antibodies produced in different species would have generally been expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described several species within the genus, the genus is very large and the described species are all highly similar.  The described species therefore cannot be considered representative of the genus.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, No. 2013-1338, -1346 (Fed. Cir. July 1, 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
To meet this requirement in the instant case, the specification must have described structural features that convey the claimed functional activities of reduced binding to a normal cell, as required by all of the claims, and pH-dependent binding, as required additionally by dependent claims 7 and 8.  As noted above, the art generally accepted that the combination of 
For all of the reasons presented above, one of skill in the art would not know which of the countless other monoclonal antibodies (from which other sources, with which other CDRs) encompassed by the claims that meet the highly general structural requirements of the claims would also meet the functional limitations required by the claims.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had possession of antibodies as broadly claimed.  Given the lack of a recitation of shared structural properties that would provide the claimed functional activities, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.






Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US10,239,945 (PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘945 are directed to anti-CD47 antibodies that appear to have the functional properties recited in the instant claims.  That is, while the claims of the ‘945 are defined in terms of sequence, those sequences are for VX9 family member antibodies that have the functions recited in the instant claims.  And while the claims of the ‘945 are directed to products per se, the specification of the '945 indicates that the utility of the products claimed includes methods of treating that are the same as or obvious alternatives to the instantly claimed methods.  E.g., Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010); AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).  The claims therefore are not patentably distinct.





Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US10,844,124 (PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘124 are directed to methods of treating various cancers with anti-CD47 antibodies that appear to have the functional properties recited in the instant claims.  That is, while the antibodies in the claims of the ‘124 are defined in terms of sequence, those sequences are for VX9 family member antibodies that have the functions recited in the instant claims. The claims therefore are not patentably distinct. 


Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/084,156 (pub’d as US20210070865; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘156 are directed to methods of treating cancer by administering anti-CD47 antibodies that appear to have the functional properties recited in the instant claims.  That is, while the antibodies in the claims of the ‘156 are defined in terms of sequence, those sequences are for VX9 family member antibodies that have the functions recited in the instant claims. The claims therefore are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  



Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/452,432 (pub’d as US20190309066; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘432 are directed to methods of treating cancer by administering anti-CD47 antibodies that appear to have the functional properties recited in the instant claims as part of a combination therapy.  While the antibodies in the claims of the ‘432 are defined in terms of sequence, those sequences are for VX9 family member antibodies that have the functions recited in the instant claims.  The claims therefore are not patentably distinct.  
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  


Claims 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 102-114 of copending Application No. 16/942,531 (pub’d as US20210079091; PTO-892).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘531 are directed to methods of treating cancer with anti-CD47 antibodies that have the functional properties recited in the instant claims.  E.g., claims 102, 105, 106.  In addition, claims 107-109 recite sequences for the VX9 family member antibodies used to support the instant claims, which necessarily posses the same functional properties.  The claims therefore are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.  

Allowable Subject Matter 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643